ACCEPTED
                                                                                               04-14-00363-CV
                                                                                   FOURTH COURT OF APPEALS
                                                                                        SAN ANTONIO, TEXAS
                                                                                         8/13/2015 12:47:04 PM
                                                                                                KEITH HOTTLE
                                                                                                        CLERK

                                   NO. 04-14-00363-CV

                                          ****              FILED IN
                                                     4th COURT OF APPEALS
                                                      SAN ANTONIO, TEXAS
                         IN THE COURT OF APPEALS
                                                    08/13/2015 12:47:04 PM
                     FOURTH SUPREME JUDICIAL DISTRICT
                                                       KEITH E. HOTTLE
                            SAN ANTONIO, TEXAS               Clerk


                                          ****
 AUGUSTINE NWABUISI, ROSE NWABUISI, RESOURCE HEALTH SERVICES, INC
    d/b/a RESOURCE HOME HEALTH SERVICES, INC, and RESOURCE CARE
                           CORPORATION,

                                        Appellants,

                                            vs.
                               DANA D. MOHAMMAD!,

                                         Appellee

                                           ****
 APPELLANT'S' RESPONSE TO LETTER IN OPPOSITION TO MOTION FOR
     EXTENSION OF TIME FOR FILING APPELLANTS MOTION FOR
        REHEARING AND MOTION FOR REHEARING EN BANC

                                          ****
TO THE HONORABLE COURT OF APPEALS:

1.     Appellants are AUGUSTINE NWABUISI, ROSE NWABUISI, RESOURCE HEALTH

SERVICES, INC d/b/a RESOURCE HOME HEALTH SERVICES, INC, and RESOURCE

CARE CORPORATION Defendants/Respondents below

2.     Appellee is Dana D. Mohammadi, Plaintiff/Movant below.

3.    This is an appeal appealing the Order Appointing a Receiver and Compelling Discovery,

signed by the Honorable Solomon Casseb on or about the 5111 day of May, 2014. This Honorable
Court issued its opinion/order on or about July 29, 2015, dismissing the appeal for want of

jurisdiction, holding that the appeal was moot. Therefore, pursuant to Texas Rules of Appellate

Procedure 49 .1 and 49. 7, any Motion for Rehearing or Motion for Rehearing En Banc would be due

on or about August 13, 2015.

4.     Appellants filed a motion pursuant to the Texas Rules of Appellate Procedure 10.5

requesting an extension for filing Appellants' Motion for Rehearing and Motion for

Rehearing En Banc to August 24, 2015, an extension of only eleven days. Appellee file a

letter opposing the extension contending Appellants were engaged in dilatory tactics and

referencing prior extensions granted regarding the underlying appellate briefs and asserting

they were dilatory tactics.

5.     If the court reviews the motions regarding the prior extensions regarding the prior

briefs, which Appellee' s counsel does not recall, the prior extensions were requested because

of surgery to Appellants; counsel's nephew, the pancreatic cancer and death of his mother

in law and the unexpected brain surgery of his childhood friend, among other things. There

have been no dilatory tactics and the negative comments of Appellee' s counsel regarding the

prior extensions simply demonstrate a lack of heart and compassion.

6.     Appellee' s counsel did not respond to the request until after the motion had been filed,

even though the undersigned emaild him on at least three occasions prior to filing.

7.     Appellants ask the Court to grant an extension of time for filing the Motion for

Rehearing and Motion for Rehearing En Banc to August 24, 2015.

8.     This request is not made for delay, but only that justice may be done.
                     CONCLUSION AND PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Appellants respectfully pray that the

motion be granted and that the date for filing Appellants' Motion for Rehearing and Motion

for Rehearing En Banc be extended to August 24, 2015, or a date acceptable to the court.

This motion is timely filed . Appellants further pray for such other and further relief to which

Appellants may be entitled.

                                    Respectfully submitted,

                                    PONCIO LAW OFFICES
                                    A Professional Corporation
                                    5410 Fredericksburg Road, Suite 109
                                    San Antonio, Texas 78229-3550
                                    (210) 212-7979 Telephone
                                    (210) 212-5880 Facsimile


                                    By:
                                            ADAM PONCIO
                                            State Bar No. 16109800

                                    ATTORNEYS FOR APPELLANTS
STATE OF TEXAS             §
                           §
COUNTY OF BEXAR            §

      Before me, the undersigned authority, on this day personally appeared Adam Poncio,
counsel for Appellants, who, upon his oath, stated that the facts contained in Appellant's
motion are true and con-ect to the best of his personal knowledge and belief.


                                        fLL                   CERTIFICATE OF SERVICE AND CONFERENCE

       I hereby ce1iify that a copy of the foregoing document was served on the counsel of record
for Appellee and the Comi of Appeals on this the~ day of ~st, 2015.
                                                      /\l_\ ~
                                                    ADAM PONCIO